              Case 3:21-cv-00311-HZ     Document 6   Filed 03/07/21   Page 1 of 8



1

2    Michael Fuller, OSB No. 09357
     OlsenDaines
3
     US Bancorp Tower
4    111 SW 5th Ave., Suite 3150
     Portland, Oregon 97204
5    michael@underdoglawyer.com
6    Direct 503-222-2000

7    Kim Sordyl, OSB No. 031610
     Sordyl Law LLC
8
     422 NW 13th Ave # 751
9    Portland, Oregon 97209
     503-502-1974
10

11   Emily Templeton
     Court Certified Law Clerk
12   OlsenDaines
13
     Attorneys for Plaintiff
14

15
                           UNITED STATES DISTRICT COURT
16
                                     DISTRICT OF OREGON
17

18                                   PORTLAND DIVISION

19

20
                                               Case No. 3:21-cv-00311-HZ
21   A.B.
                                               PLAINTIFF’S MOTION TO
22                       Plaintiff             PROCEED UNDER PSEUDONYM
23
                   vs                          Oral Argument Requested
24
     DR. JASON CAMPBELL
25
     and OREGON HEALTH &
26   SCIENCE UNIVERSITY
27
                         Defendants
28




     MOTION TO PROCEED UNDER PSEUDONYM – Page 1 of 8
              Case 3:21-cv-00311-HZ       Document 6      Filed 03/07/21   Page 2 of 8



1

2                                       CERTIFICATION
3
            The parties made a good faith effort by email to resolve the dispute and have
4
     been unable to do so.
5

6

7                                            MOTION
8
            Under FRCP 16(b) and this Court’s inherent authority, and based on the
9
     attached public records and declarations, plaintiff respectfully moves for an order
10

11   permitting her to proceed under pseudonym during the discovery phase of this case

12   through entry of the pre-trial order.
13

14
                                     LEGAL STANDARDS
15

16          A party may “preserve his or her anonymity in judicial proceedings in special
17
     circumstances when the party’s need for anonymity outweighs prejudice to the
18
     opposing party and the public’s interest in knowing the party’s identity.” Does I thru
19

20
     XXIII v. Advanced Textile Corp., 214 F3d 1058, 1068-70 (9th Cir 2000) (district court

21   abused its discretion by “failing to consider evidence of threatened retaliation by
22
     parties not before the court; concluding that risks of extraordinary economic injury
23
     are insufficient as a matter of law to satisfy plaintiffs’ burden; failing to consider as
24

25   a factor plaintiffs’ vulnerability to retaliation; failing to identify specific prejudice to

26   defendants; and failing to decide whether the public’s interest was best served by
27
     requiring plaintiffs to reveal their identities.”)
28




     MOTION TO PROCEED UNDER PSEUDONYM – Page 2 of 8
              Case 3:21-cv-00311-HZ      Document 6     Filed 03/07/21   Page 3 of 8



1

2           A plaintiff may file a complaint under a fictitious name, then petition a district
3
     court by motion to continue proceeding under the fictitious name throughout the
4
     litigation. Doe v. Penzato, No. CV10-5154 MEJ, 2011 US Dist LEXIS 51681, at *3-4
5

6    (ND Cal May 13, 2011) (granting plaintiff’s motion to proceed under pseudonym after

7    plaintiff filed complaint in the name of “Jane Doe” claiming sexual battery and other
8
     related torts).
9
            District courts “determine the need for anonymity by evaluating the following
10

11   factors: (1) the severity of the threatened harm, (2) the reasonableness of the

12   anonymous party’s fears, and (3) the anonymous party’s vulnerability to such
13
     retaliation”. Does I thru XXIII, 214 F3d at 1068-70.
14
            “The court must also determine the precise prejudice at each stage of the
15

16   proceedings to the opposing party, and whether proceedings may be structured so as
17
     to mitigate that prejudice.” Id. “Finally, the court must decide whether the public’s
18
     interest in the case would be best served by requiring that the litigants reveal their
19

20
     identities.” Id.

21          Does I thru XXIII makes clear that even when a motion to proceed under a
22
     fictitious name is not opposed by the parties, district courts should still consider
23
     evidence in addition to the complaint’s allegations to determine whether a party’s
24

25   “need for anonymity” outweighs “the public’s interest in knowing the party’s

26   identity” and FRCP 10(a)’s “command that the title of every complaint ‘include the
27
     names of all the parties’”. Id. at 1067-8.
28




     MOTION TO PROCEED UNDER PSEUDONYM – Page 3 of 8
              Case 3:21-cv-00311-HZ      Document 6    Filed 03/07/21   Page 4 of 8



1

2                                        ARGUMENT
3
        1. Severity of the Threatened Injury
4
           In this case, the complaint alleges that plaintiff requests to proceed under a
5

6    pseudonym “because she faced retaliation and vandalism after reporting Dr.

7    Campbell’s assault to OHSU.” Complaint ¶ 20. The attached public records
8
     substantiate the allegation that plaintiff has already faced retaliation after reporting
9
     the sexual assault to OHSU. Exhibit 2. The complaint’s allegation coupled with the
10

11   supporting public records suggest that plaintiff faces a sufficiently severe threat of

12   future injury if her name were to be made public in this case. Plaintiff’s counsel has
13
     been contacted by other women who also said they experienced sexual harassment
14
     at OHSU but would not feel comfortable signing declarations in this case or going
15

16   public out of fear of retaliation and harm to their careers in the healthcare industry.
17
     Fuller Declaration ¶ 3. All of this evidence suggests that plaintiff may face a severe
18
     threat of injury if she is not permitted to proceed under pseudonym, both to her
19

20
     physical security, and to her career in the healthcare industry.

21      2. Reasonableness of Plaintiff’s Fears
22
           The complaint alleges a pattern and practice of retaliation against women who
23
     report that they have been sexually harassed by male doctors at OHSU. Complaint
24

25   ¶¶ 36; 43; 50; 76; 82-83; 86; 92; 94. Specifically, the complaint alleges that a 2019

26   survey of OHSU staff and students revealed that “nearly 60% said they feared they
27
     would be retaliated against for reporting a problem” pertaining to sex harassment
28
     and discrimination. Complaint ¶ 56. The attached declarations of three additional



     MOTION TO PROCEED UNDER PSEUDONYM – Page 4 of 8
              Case 3:21-cv-00311-HZ      Document 6    Filed 03/07/21   Page 5 of 8



1

2    woman who, like plaintiff, fear retaliation for reporting sexual assault at OHSU,
3
     help substantiate the complaint’s allegations of pattern and practice and suggest
4
     that plaintiff’s fears of future retaliation are reasonable, especially considering that
5

6    the complaint in this case has been covered by various news organizations.

7       3. Vulnerability to Retaliation
8
           The complaint alleges that plaintiff “is a female standing just under five feet
9
     tall with a slim build” working in the healthcare industry who has already been the
10

11   victim of unsolved crime in retaliation for reporting sexual harassment to OHSU.

12   Complaint ¶¶ 20-21. As such, the Court may reasonably determine that plaintiff is
13
     particularly vulnerable to future invasions of her privacy, in addition to harm to her
14
     career in the healthcare industry, if her name were to be made public.
15

16         Plaintiff’s counsel, who has been identified by name in association with this
17
     case, has already received retaliation from purported fans of Dr. Campbell, including
18
     the voicemail below, suggesting that plaintiff too may be vulnerable to similar
19

20
     retaliation if her name were public on PACER:

21                “Hey Michael Fuller I just kind of watched something on
                  the news about you and in my opinion you’re a fucking
22
                  ambulance chaser. I’m sure you’re defending – or
23                prosecuting – or trying to prosecute the Tik Tok Doc,
                  because you’re going to try and get some money contingent
24                on winning it. Get the fuck out of Portland man, we don’t
25                need you.” Fuller Declaration ¶ 4.

26      The attached declarations of additional survivors help explain how women
27
     employed as social workers and nurses are especially vulnerable to retaliation when
28
     they report they’ve been harassed by male doctors in the healthcare industry.



     MOTION TO PROCEED UNDER PSEUDONYM – Page 5 of 8
               Case 3:21-cv-00311-HZ        Document 6       Filed 03/07/21    Page 6 of 8



1

2    Plaintiff’s vulnerability to retaliation as substantiated above warrants granting
3
     plaintiff’s motion.
4
         4. Prejudice to Defendants
5

6           No evidence suggests any prejudice to either defendant by restricting

7    plaintiff’s name from public access at this stage in the litigation, as they both already
8
     learned plaintiff’s identity during OHSU’s internal investigation determining that
9
     Dr. Campbell violated OHSU’s policies pertaining to sexual misconduct. Fuller
10

11   Declaration ¶ 5.

12       5. Public Interest
13
            Finally, the public’s interest is best served by encouraging alleged survivors
14
     of sexual assaults to file complaints without publicly disclosing their identities to
15

16   avoid victim-shaming, doxxing, and retaliation. The news organizations that have
17
     covered this case have permitted its writers to honor plaintiff’s request to remain
18
     anonymous for these exact reasons.1 Fuller Declaration ¶ 6.
19

20

21

22

23

24   1 https://www.oregonlive.com/health/2021/03/ohsu-professors-students-chant-we-believe-you-in-wake-
25   of-social-workers-sexual-misconduct-case-against-tiktok-doc.html; https://www.kptv.com/news/viral-
     tik-tok-doc-accused-of-sexual-assault-harassment/article_f4795776-7af7-11eb-acaf-
26   272a3bf84d3c.html; https://www.kgw.com/article/news/local/lawyer-numerous-women-come-forward-
     with-allegations-against-tik-tok-doctor/283-21305a65-5f7b-4842-8ca1-3751f9172aa1;
27   https://www.koin.com/news/oregon/suit-tik-tok-doc-harassed-coworker-with-texts-sexual-advances/;
     https://www.foxnews.com/us/tiktok-doc-former-employer-hit-million-sexual-assault-harassment-suit;
28   https://nypost.com/2021/02/28/tik-tok-doc-accused-of-sexual-abuse-in-45-million-lawsuit/;
     https://www.newsweek.com/who-tiktok-doc-jason-campbell-accused-sexual-assault-1572784;
     https://www.pdxmonthly.com/news-and-city-life/2021/03/after-charges-of-mishandling-sexual-
     assault-accusations-a-prominent-ohsu-doctor-faces-a-reckoning; etc.

     MOTION TO PROCEED UNDER PSEUDONYM – Page 6 of 8
              Case 3:21-cv-00311-HZ     Document 6     Filed 03/07/21    Page 7 of 8



1

2                                       CONCLUSION
3
           Good cause exists to grant plaintiff the relief sought in this motion, in addition
4
     to the fact that plaintiff is a female social worker accusing a popular prominent
5

6    doctor with more than 260,000 Tik Tok followers of sexual harassment, and the

7    complete lack of prejudice to defendants. Fuller Declaration ¶ 1.
8
           OHSU has stated its intent to strike the redacted declarations supporting this
9
     motion from the public record. Fuller Declaration ¶ 8. If the allegations and evidence
10

11   supporting this motion are found to be insufficient for any reason, or if OHSU is

12   successful in striking the redacted declarations from the public record, plaintiff
13
     intends to move for reconsideration of this motion and to move for an order
14
     permitting the unredacted versions of the attached exhibits, and additional
15

16   declarations and exhibits, to be submitted confidentially in camera or otherwise filed
17
     under seal and restricted from public access.
18

19   March 7, 2021
20
                                      RESPECTFULLY FILED,
21
                                      s/ Michael Fuller
22
                                      Michael Fuller, OSB No. 09357
23                                    OlsenDaines
                                      US Bancorp Tower
24                                    111 SW 5th Ave., Suite 3150
25                                    Portland, Oregon 97204
                                      michael@underdoglawyer.com
26                                    Direct 503-222-2000
27

28




     MOTION TO PROCEED UNDER PSEUDONYM – Page 7 of 8
             Case 3:21-cv-00311-HZ     Document 6    Filed 03/07/21   Page 8 of 8



1

2                             CERTIFICATE OF SERVICE
3
     I caused this document to be served on all parties who have appeared in this action
4    through the CM/ECF system.

5

6    March 7, 2021

7                                    s/ Michael Fuller
                                     Michael Fuller, OSB No. 09357
8
                                     OlsenDaines
9                                    US Bancorp Tower
                                     111 SW 5th Ave., Suite 3150
10
                                     Portland, Oregon 97204
11                                   michael@underdoglawyer.com
                                     Direct 503-222-2000
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     MOTION TO PROCEED UNDER PSEUDONYM – Page 8 of 8
